

AMENDMENT NO. 5 TO THE
ENSCO 2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2005)
THIS AMENDMENT No. 5, executed this 21st day of May 2013, and effective as of
1 October 2013, by ENSCO International Incorporated, having its principal office
in Houston, Texas (hereinafter referred to as the “Company”).
WITNESSETH:
WHEREAS, effective April 1, 1995, Energy Service Company, Inc. adopted the
Energy Service Company, Inc. Select Executive Retirement Plan (the “Original
SERP”);
WHEREAS, the name of the Company was changed to ENSCO International
Incorporated;
WHEREAS, the Company amended and restated the Original SERP, effective January
1, 1997, to (i) provide a discretionary profit sharing contribution, (ii) rename
the Original SERP the “ENSCO Supplemental Executive Retirement Plan,” and (iii)
coordinate the operation of the Original SERP with the ENSCO Savings Plan;
WHEREAS, the Pension and Welfare Benefits Administration of the Department of
Labor issued final regulations establishing new standards for processing benefit
claims of participants and beneficiaries under Section 8.2 of the Original SERP
which were subsequently clarified by further guidance from the Pension and
Welfare Benefits Administration (collectively the “Final Claims Procedure
Regulations”);
WHEREAS, the Company adopted Amendment No. 1 to the amended and restated
Original SERP, effective as of January 1, 2002, to revise Section 8.2 of the
Original SERP to provide that the administrator of the Original SERP shall
process benefit claims of participants and beneficiaries pursuant to the claims
procedure specified in the summary plan description for the Original SERP which
shall comply with the Final Claims Procedure Regulations, as may be amended from
time to time;
WHEREAS, the Company amended and restated the Original SERP, effective as of
January 1, 2004;
WHEREAS, the American Jobs Creation Act of 2004 (the “AJCA”) enacted new section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), which
imposes new rules regarding the timing of elections and distributions under
nonqualified deferred compensation plans effective for years beginning after
December 31, 2004;
WHEREAS, the Company determined to comply with the AJCA and new section 409A of
the Code by freezing the Original SERP and adopting the ENSCO 2005 Supplemental
Executive Retirement Plan (the “2005 SERP”), effective January 1, 2005;

1

--------------------------------------------------------------------------------



WHEREAS, the Board of Directors of the Company (the “Board”), upon
recommendation of its Nominating, Governance and Compensation Committee (the
“Committee”), approved Amendment No. 1 to the 2005 SERP during a regular meeting
held on November 6, 2007;
WHEREAS, the Board, upon recommendation of the Committee, approved Amendment No.
2 to the 2005 SERP during a regular meeting held on March 10, 2008;
WHEREAS, the Board, upon recommendation of the Committee during its meeting held
on November 3-4, 2008, approved the amendment and restatement of the 2005 SERP
during a regular meeting held on November 4, 2008;
WHEREAS, the Company adopted the amended and restated 2005 SERP, effective as of
January 1, 2005, except as specifically provided otherwise to the contrary
therein, in order to (i) facilitate compliance with the final Treasury
regulations under section 409A of the Code, and (ii) incorporate the amendments
to the 2005 SERP previously made by Amendment No. 1 and Amendment No. 2;
WHEREAS, the Board, upon recommendation of the Committee during its regular
meeting held on August 4, 2009, approved Amendment No. 1 to the 2005 SERP, as
amended and restated effective January 1, 2005, during a regular meeting held on
August 4, 2009;
WHEREAS, the Board, upon recommendation of the Committee during its regular
meeting held on November 2, 2009, approved Amendment No. 2 to the 2005 SERP, as
amended and restated effective January 1, 2005, during a regular meeting held on
November 3, 2009;
WHEREAS, the Board, upon recommendation of the Committee, approved Amendment No.
3 to the 2005 SERP, as amended and restated January 1, 2005, on December 22,
2009;
WHEREAS, each issued and outstanding American depositary share ("ADS") (each ADS
representing a Class A ordinary share, nominal value US$0.10 of Ensco plc (each
an "Ensco UK Share")) was converted into the right to receive an Ensco UK Share
effective as of the date fixed for termination of the Deposit Agreement, dated
as of September 29, 2009, among Ensco plc, Citibank, N.A., as Depositary, and
the holders and beneficial owners of the ADSs issued thereunder (the
"Termination Date");
WHEREAS, the Board, upon recommendation of the Committee, by its unanimous
written consent approved Amendment No. 4 to the amended and restated 2005 SERP,
effective as of the Termination Date in order to (i) specifically provide that
(A) each ADS held by the Ensco ADS fund on the Termination Date will be
converted into one Ensco UK Share, and (B) the references to "Ensco ADS fund" in
Section 7.2 of the amended and restated 2005 SERP shall thereafter be read and
considered to be references to the "Ensco UK Stock fund," and (ii) make such
other conforming changes to the amended and restated 2005 SERP as determined
necessary;

2

--------------------------------------------------------------------------------



WHEREAS, the Board, upon recommendation of the Committee during its regular
meeting held on 20 May 2013, approved Amendment No. 5 to the amended and
restated 2005 SERP, during a regular meeting held on 21 May 2013; and
WHEREAS, the Company now desires to adopt this Amendment No. 5 to the amended
and restated 2005 SERP in order to: (i) specifically provide that a participant
may elect (A) initially to receive a single sum payment or substantially equal
monthly installments over a period of not less than 12 months and not more than
120 months, (B) initially to defer receipt of payment for up to five years, (C)
subsequently to change, up to two times, the time and/or form of payment to
permit a participant who elected a single sum payment to receive substantially
equal monthly installments over a period of not less than 12 months and not more
than 120 months, a participant who elected substantially equal monthly
installments to receive either a different number of substantially equal monthly
installments (between 12 and 120) or a single sum payment, and, to defer receipt
of payment for an additional five years; and (ii) make such other conforming
changes to the amended and restated 2005 SERP as determined necessary;


NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following Amendment No. 5 to the
amended and restated 2005 SERP:
1.Section 5.3 of the amended and restated 2005 SERP is hereby amended and
restated in its entirety to read as follows:
5.3    Form of Payment and Deferral of Timing of Payment. Each Participant may
elect on his or her initial Deferred Compensation/Participation Agreement filed
with the Administrator under this Plan whether his or her Benefits will be paid
in the form of a single sum payment or substantially equal monthly installments
over a period of not less than 12 months and not more than 120 months. In
addition, the Participant may elect on his or her initial Deferred
Compensation/Participation Agreement filed with the Administrator under this
Plan to defer the Benefit payment date or Benefit commencement date specified in
Section 5.1 to a date that is not beyond the fifth anniversary of the normal
Benefit payment date or Benefit commencement date specified in Section 5.1. A
Participant may elect to change his or her initial Deferred
Compensation/Participation Agreement up to two times as follows: (i) a
Participant may change the form in which his or her Benefits will be paid as
specified in his or her initial Deferred Compensation/Participation Agreement
(or a subsequent election) from (A) a single sum payment to substantially equal
monthly installments over a period of not less than 12 months and not more than
120 months, (B) any number of substantially equal monthly installments to a
different number of substantially equal monthly installments; provided, however,
the number of installments is not less than 12 nor more than 120, or (C) any
number of substantially equal monthly installments to a single sum payment; and
(ii) a Participant may change the Benefit payment date or Benefit commencement
date by deferring the date specified in his or her initial Deferred
Compensation/Participation Agreement (or a subsequent election) for five years.
If any election to change the time or form of payment is made pursuant to the
preceding sentence, (i) it cannot take effect until at

3

--------------------------------------------------------------------------------



least 12 months after the date on which the new election is made, and (ii) for
an election related to a payment that is not made by reason of the Participant’s
Disability, the occurrence of an unforeseeable emergency under Section 5.2(a),
or the Participant’s death, the payment (the first installment or single sum
payment) with respect to which this election is made shall be deferred for a
period of five years from the date on which the first installment or single sum
payment would otherwise have been made. For clarity, if a Participant makes an
election to change the time and/or form of payment elected in his or her initial
Deferred Compensation/Participation Agreement and the Participant’s separation
from service occurs prior to the first anniversary of the date such subsequent
election is made, the subsequent election shall be disregarded for purposes of
determining the time and form of payment, and payment shall be made in
accordance with his or her initial Deferred Compensation/Participation
Agreement. If the Participant has made a subsequent election to change the time
and/or form of payment, and makes a second subsequent election to change the
time and/or form of payment, the second subsequent election shall not become
effective until the first anniversary of the date such second subsequent
election is made, and shall be disregarded (and payment shall be made in
accordance with the first subsequent election, assuming it is effective, or, if
the first subsequent election is not yet effective because of the one-year rule,
the Participant’s initial election) if the Participant’s separation from service
occurs prior to that date. If a Participant has not elected a form of payment
for his or her Benefits pursuant to this Section 5.3, the Participant's Benefits
shall be paid in a single sum payment. If such Participant is receiving
installment payments hereunder and dies prior to the payment of all monthly
installments, the remaining portion of the Participant's Benefits shall continue
to be paid in monthly installments to his or her Beneficiary for the remaining
installment period in the same amount and manner as such Benefits would have
been paid to the Participant. If the Participant elects to defer the Benefit
payment date or Benefit commencement date and dies before that deferred Benefit
payment date or deferred Benefit commencement date specified in his or her
Deferred Compensation/Participation Agreement, the Participant’s Benefits shall
be paid or commence to be paid to his or her Beneficiary in the form and upon
the date elected by the Participant.
IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has caused this Amendment No. 5 to the amendment and restatement of
the Ensco 2005 Supplemental Executive Retirement Plan to be executed on the date
first above written.
ENSCO INTERNATIONAL INCORPORATED




/s/ Douglas E. Hancock        
By:     Douglas E. Hancock
Its:    Vice President and Treasurer







4